Citation Nr: 1415020	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  12-04 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE


Entitlement to an effective date earlier than July 30, 2009, for the assignment of a 100 disability rating for PTSD.


REPRESENTATION

Appellant represented by:	David Standridge, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In December 2010, the Veteran testified before a decision review officer (DRO).  A transcript of that proceeding is associated with the Veteran's claims file.


FINDINGS OF FACT


The evidence of record demonstrates that the Veteran is not entitled to an effective date prior to July 30, 2009, for the award of a 100 percent schedular evaluation for PTSD.


CONCLUSIONS OF LAW


An effective date earlier than July 30, 2009, for the assignment of a 100 percent disability evaluation for PTSD is not warranted.  38 U.S.C.A. §§ 5110, 7105 (West 2002); 38 C.F.R. § 3.151(a), 3.400 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the regional office.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).

An October 2009 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b)(1).  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 556 U.S. 396   (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Next, VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting him in the procurement of service treatment records, pertinent medical records and providing an examination when necessary. 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Service treatment records are associated with the claims file, as are private medical records, and post-service VA examination and treatment records. There is no indication that there are any outstanding pertinent documents or records that have not been obtained, or that are not adequately addressed in documents or records contained within the claims folder. 

VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384  (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Merits

A. Initial Considerations

First, the Board will address the contentions of the Veteran's counsel that the Veteran's claim for an increased rating has been pending since February 2, 2005, when the Veteran's claim for service connection was received.  See February 2010 Notice of Disagreement.  Counsel explains that after the April 2009 rating decision denied entitlement to an extraschedular rating, the July 2009 submission of the Veteran served as a disagreement with April 2009 rating decision.  See Hearing Transcript at pp. 2-3.  Counsel has stated that the Veteran was not attempting to disturb the Board's February 2008 decision as to a schedular rating.  See id at p. 10.  
Thus, the Board's decision denying a schedular rating in excess of 50 percent for PTSD was final.  As counsel conceded at the DRO hearing, the Veteran was not seeking to appeal the Board's decision-which dealt with the issue of entitlement to a schedular rating in excess of 50 percent for PTSD.  

The issue of entitlement to a schedular rating in excess of 50 percent was finally decided by the Board in its February 2008 decision.  The only way the Veteran could assert entitlement to a higher schedular rating was an appeal or some collateral attack against the Board's February 2008 decision or by filing a claim for an increased rating.  As stated above, the Veteran's counsel has specified that the Veteran was not appealing the Board's final decision.  Further, there is no evidence that the Veteran was collaterally attacking the Board's decision.  Thus, it follows that the Veteran was filing a claim for an increased schedular rating in July .

While the Veteran's counsel pointed to several appellate decisions during the Veteran's DRO hearing, those cases are unavailing as to his argument that the Veteran's service connection claim is still pending.  Indeed, the fact remains that an undisturbed February Board 2008 decision finally decided the issue of entitlement to an increased initial schedular rating for PTSD in excess of 50 percent.  Given that the Board's decision was final, the issue of entitlement to an increased initial schedular rating for PTSD was settled.  Again, the Veteran's July 2009 submission was a new claim for an increased schedular rating for PTSD.

B. Earlier Effective Date

As discussed above, the Veteran filed his claim for an increased schedular rating on July 30, 2009, the effective date for the 100 percent schedular rating awarded by the RO. 

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  An exception to this rule provides that the effective date of an award for increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim. 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  When considering the appropriate effective date for an increased rating, VA must consider the evidence of disability during the period one year prior to the application.  See Hazan v. Gober, 10 Vet. App. 511 (1997). Generally then, to determine an appropriate effective date for an increased rating, the Board must determine when a claim for an increased rating was received and, if possible, when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2).

Under the General Rating Formula for Mental Disorders, a 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130.

The evidence of record one year prior to the Veteran's claim for an increased rating does not indicate that a 100 percent rating was appropriate one year prior to the Veteran's claim for increase, July 30, 2008.  A handwritten November 2008 letter from the Veteran explains his deteriorating relationship with his daughter.  Likewise, an April 2008 letter from the Veteran's daughter also discusses their relationship.  A May 2008 VA treatment record specifies that the Veteran denied suicidal attempts and that the Veteran was coherent and appropriately groomed and dressed.  The clinic also indicated that the Veteran's insight and judgment appeared to be intact, but were not tested. A December 2008 letter from the Veteran's spouse specifies that the Veteran stopped working and his personal hygiene appeared to be deteriorating.  The Veteran's spouse also mentioned that the Veteran would speak about the end of the Veteran's life and that the Veteran had no relationship with his daughters.  No other evidence was received in the year before the Veteran submitted his claim for an increased rating.

The evidence of record does not show that the Veteran met the criteria for a 100 percent disability rating during the year prior to his July 30, 2009, claim for an increased schedular rating.  There is no evidence of total occupational and social impairment.  There is no evidence of gross impairment of though.  Indeed, the Veteran was able to communicate coherently, as evidenced by his letters during the time period, which are associated with his claims file.  Despite some evidence, as submitted by the Veteran's wife, that the Veteran's hygiene had declined and that he may have made suicidal remarks, the evidence does not indicate that the Veteran's PTSD caused his total social and occupational impairment.  Indeed, the Veteran maintained some level of communication with his daughter and his wife.

Thus, as an increase in the Veteran's PTSD to a level at which he would meet the criteria for a 100 percent rating was not shown within a year prior to his claim, the date of his claim for an increased rating is the appropriate effective date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  The Veteran was awarded an effective date of July 30, 2009, the date his claim was received.  The RO was correct in assigning that effective date.


ORDER

Entitlement to an effective date earlier than July 30, 2009, for the assignment of a 100 schedular disability rating for PTSD is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


